PCIJ_A_20_SerbianLoans_FRA_YUG_1929-07-12_JUD_01_ME_01_FR.txt. 50

OPINION DISSIDENTE DE M. DE BUSTAMANTE

D'accord avec l'article premier du compromis, il y a deux
thèses opposées. L’une du Gouvernement serbe, qui demande le
droit d'effectuer en francs-papier français les services de ses
emprunts 4 % 1895, 5 % 1902, 44 % 1906, 44 % 1909 et 5 %
1913, et l’autre du Gouvernement français, qui pose trois
questions :

a) En ce qui concerne l'emprunt serbe 4% 1895, si les

porteurs ont le droit d'obtenir, à leur libre choix, le paiement
du montant de leurs coupons et de leurs titres sortis aux

x

tirages et de ceux à sortir, à Paris, Londres, Berlin, Vienne,
Genève et Belgrade.

b) En ce qui concerne les emprunts 5 % 1902, 44 % 1906,
43 % 1909, 5 % 1913, et complémentairement l’emprunt 4 %
1895, si les porteurs ont le droit d’obtenir le paiement de
leurs coupons et de leurs titres en francs-or sur les places de
Belgrade, Paris, Bruxelles, Genéve, ou a la contre-valeur dudit
montant au change du jour dans la monnaie locale 4 Berlin,
à Vienne et à Amsterdam en ce qui concerne les emprunts
1902, 1906 et 1900.

c) Enfin, comment, pour les paiements ci-dessus, la valeur
- du franc-or sera déterminée entre les Parties.

Si la thèse du Gouvernement serbe était acceptée, toutes
les autres questions tomberaient du même coup, et il serait
inutile de les examiner en détail Nous devons donc nous
référer tout d’abord à la thèse serbe, qui s'appuie sur deux
points de vue différents, l’un affirmant que le paiement en or
n'a pas été stipulé par les contractants, et l’autre affirmant
que, s'il avait été stipulé, la loi applicable à cette stipulation
permet au Gouvernement serbe le paiement en francs français.

Toujours guidé par le désir de ne pas compliquer inutilement
les problèmes, il me semble préférable de commencer l'exposé
de mon opinion par l'examen de la dernière question. Si,
malgré la stipulation du paiement en or, le Gouvernement
serbe avait le droit de s’acquitter de sa dette en francs-papier
5I ARRÊT N° 14. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

ou en francs-or d'aujourd'hui, il serait tout à fait inutile
d'examiner s’il est ou non obligé expressément aux paiements
en or, et comment la valeur du franc-or sera déterminée entre
les Parties.

IT.

_ Deux points de fait, qui au fond conduisent, pour les por-
teurs des titres ou des coupons de l'emprunt serbe de 1895,
au même résultat, doivent être fixés avant tout. Est-ce qu'on
a le droit de demander le paiement de cet emprunt 4% 1895
à Londres et à Genève ?

Commençons par Londres. A l’article premier de la loi serbe
du 8/20 juillet 1895 sur la conversion de la dette publique
par l'émission d’un nouvel emprunt, la livre sterling a été
mentionnée en même temps que d’autres monnaies étrangères
au sujet du montant des titres et des coupons. En exécution
de cette loi, un contrat a été signé à Paris le 3/15 avril
‘1896, entre le Gouvernement serbe et quelques banques, et
son article premier sépare nettement les diverses tranches de
l'emprunt fixant le montant des titres cotés et négociables à
Paris et à Berlin et celui des titres à faire admettre ultérieure-
ment aux cotes de Paris, Berlin, Londres et Bruxelles. Les
titres mis en circulation pour la France ne mentionnent pas
Londres comme lieu de paiement des coupons ou de la somme
principale due.

Par un Protocole conclu à Paris le 27 juin/g juillet 1807,
on a fait une émission à Londres d’une tranche d’UN MILLION
DE LIVRES STERLING. Ces titres seulement, et non les autres,
portent une mention spéciale suivant laquelle le principal et
les coupons de chacun des titres de cette tranche seront payés
à Londres par la Parrs Bank Limited.

‘Il semble donc évident que les Parties contractantes ont été
d'accord sur le fait que seulement une partie des titres de
l'emprunt serait payée en Angleterre, et les porteurs dont les
titres ne mentionnent pas LONDRES ou LIVRES STERLING n’ont
dû jamais songer à se faire payer en Angleterre. Plus de trente
ans après, il est un peu difficile de changer cet état des
choses.
52 ARRÊT N° I4. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

III.

Il est encore plus évident que Genève ne figure pas parmi
les lieux où ces paiements de l’emprunt 1895 devaient se faire.
La mention de Genéve comme lieu de paiement ne se trouve
pas dans la loi, dans les titres ou dans les coupons, mais
seulement dans un prospectus daté de six ans après l'émission
et au sujet duquel on n’a pas apporté de preuves quant à son
approbation par la Serbie. La cote des titres à la Bourse de
Genève, comme dans un autre pays quelconque, ne suppose
en aucune façon que le service des coupons et des titres

x

amortis doive étre fait 4 cette place.
IV.

Nous devons donc entreprendre maintenant l'étude et la
décision du problème principal qui prime tous les autres:

Comment doivent se faire, au point de vue de la monnaie,
les paiements de tous ces emprunts ?

Pour répondre à cette question, il importe surtout de fixer
d'avance les règles de droit applicables à ce problème. Il
s’agit d'emprunts publics de l'État serbe, qui ont été émis à
l'étranger, par des négociations avec des banques et des ban-
quiers étrangers, et dont les porteurs ou quelques porteurs sont
des citoyens français. Le Gouvernement français prend à sa
charge la représentation et la défense des porteurs, mais il
n’a pas d'autre intérêt. I] ne pourrait se servir d’aucun argu-
ment qui n'aurait pu être mis en avant par les porteurs,
n’invoquer d’autres droits que ceux desdits porteurs.

La façon dont l'État peut procéder à l’occasion du recouvre-
ment des dettes publiques d’un autre Etat, a été l’objet de la
. doctrine et des règles du Droit international public. Il suffit de
mentionner la doctrine de M. Drago et le traité élaboré à la
Deuxième Conférence de la Paix, à La Haye, en 1907. Mais,
en ce qui concerne les rapports entre l’État débiteur et les
banquiers ou les porteurs étrangers, il n’y a pas et il ne pour-
rait pas y avoir de règles ou de doctrines en droit interna-
tional public. |
53 ARRÊT N° I4. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

Il s’agit en effet d’un prêt, c’est-à-dire d’un contrat civil
ou commercial, selon les cas, dont la nature juridique pure-
ment privée ne peut pas être changée entre les Parties contrac-
tantes du fait que le débiteur ou l’emprunteur est un État.
Pour toutes les différences d'ordre légal à naître entre ces Par-
ties contractantes, il faut des règles de droit privé qui, pro-
venant d’une législation quelconque, fixent les limites dans
l’espace de chaque loi nationale s’il y a la possibilité de rendre
applicable deux ou plusieurs lois.

Dans les contrats, autant pour les stipulations que pour
l'exécution, deux lois différentes, ou pour mieux dire, deux
régles diverses, peuvent étre invoquées ou appliquées. D’une
part, la volonté souveraine des Parties, qui adoptent une loi
déterminée ou fixent librement leur volonté sur chaque détail
de leur affaire. Cette volonté, au point de vue de l'élection de
la loi applicable, peut être expresse, ou tacite, ou présumée."
Et c’est dans la sphère des présomptions légales que rentrent la
loi du lieu du contrat, celle du lieu de l'exécution et les autres
dont l’on parle souvent dans les études sur ces questions, et
‘parmi lesquelles il faut mentionner, comme la plus impor-
tante, la loi de l’emprunteur, parce qu'il s’agit d’un contrat
d'adhésion.

Mais, d'autre part, il y a des matières qui échappent à la
volonté des Parties et qui demandent l'application d'une loi
impérative et territoriale. Parmi ces matières, l’on trouve,
d'accord avec la doctrine presque unanime des auteurs et des
décisions des tribunaux dans les pays auxquels se réfère le
litige que nous devons décider, la forme, la monnaie et les
modalités des paiements.

Le Code de Droit international privé, auquel les agents des
Parties se sont référés dans la procédure orale, établit à
l’article 166 la règle suivante:

« Les obligations qui naissent des contrats ont force de
loi entre les Parties contractantes et doivent être exécutées
suivant ces contrats, sauf les restrictions établies par le
présent Code. »

L'article 169 dit à son tour:

« La nature et les effets des diverses catégories d’obliga-
tions, de méme que leur extinction, sont régies par la loi
- de l'obligation dont il s’agit. »
54 ARRÊT N° I4. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

Mais l’article 170 a pris soin d'ajouter :

« Nonobstant la disposition de l’article précédent, la loi
locale réglemente les conditions du paiement et la monnaie
en laquelle il doit étre fait.»

x

Il s’agit donc, dans le cas soumis à notre décision, de com-
mencer par l'étude des législations du pays où le paiement
devait se faire, dans l'espèce, particulièrement de la législation
française, et de s’en tenir à toute règle obligatoire établie à
cet égard au moment où le contrat d'émission des emprunts a
commencé à produire ses effets. La loi, en effet, doit régir le
contrat dès le moment même de son existence, et par consé-
quent être la même que si l'affaire avait été décidée par une

Cour nationale compétente.
V.

Pour la France, le texte en vigueur est tout à fait clair et
ne donne pas lieu à des interprétations. L'article 1895 du Code
civil est ainsi conçu :

« L'obligation qui résulte d’un prêt en argent n'est
toujours que de la somme numérique énoncée au contrat.

Sil y a eu augmentation ou diminution d'espèces avant
l’époque du paiement, le débiteur doit rendre la somme .
numérique prétée, et ne doit rendre que cette somme dans les
espèces ayant cours au moment du paiement. »

Le Code civil belge est le méme Code Napoléon, et il con-
tient par conséquent Videntique article 1895.

Quant à la Suisse, on trouve dans les deux Codes fédéraux
des Obligations du 1° janvier 1912 et du 14 juin 1881, avec
quelques petits changements sans importance pour notre affaire,
un article portant le numéro 84 dans le premier et le numéro 97
dans l’autre, dont nous allons reproduire le texte de 1912:

« Le paiement d’une dette qui a pour objet une somme
d’argent se fait en monnaie du pays. Si le contrat indique
une monnaie qui n’a pas cours légal dans le lieu. du paie-
ment, la dette peut être acquittée en monnaie du pays au
cours du jour de l’échéance, à moins que l'exécution litté-
rale du contrat n'ait été stipulée par les mots « valeur
effective » ou par quelque expression analogue. »
55 ARRÊT N° 14. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

Pas de doute pour nous, au sujet du caractère international
de ces règles.

Par les motifs d’ordre économique général dont elles s’inspi-
rent et par d’autres raisons non moins importantes, les auteurs
et la jurisprudence des pays intéressés leur ont presque tou-
jours donné le caractère de règles territoriales, ou, dans des
termes synonymes, d'ordre public international.

On a mentionné à ce sujet, dans la discussion orale, notre
éminent et regretté collègue M. André Weiss, qui de son côté
se réfère à plusieurs autorités.

VI.

Il y a une autre chose dont l’on doit tenir compte.

Au moment où les emprunts serbes furent émis, l’article 1895
du Code civil français était en vigueur. Cet article, pour les
paiements à faire en France, donnait à l’emprunteur le droit
et lui imposait le devoir de se soumettre, à l’époque de chaque
paiement, à l’augmentation ou à la diminution d'espèces, dans
un cas pour son bénéfice, dans l’autre pour le bénéfice des

créanciers.

Cette situation légale était un droit acquis pour l’emprun-
teur et pour les porteurs des titres et des coupons qui ne
pouvait pas être changée par des lois postérieures, sans effets
rétroactifs pour ces emprunts. La loi des porteurs n'avait pas
la faculté de changer ses dispositions, en spécifiant, au moment
d’altérer la monnaie, que ce changement ne serait pas appli-
cable à Vemprunteur, ou, comme règle générale, aux cas où il
était compris. Les régles postérieures qui changent sa situation
acquise ne lui sont pas opposables.

VII.

Puisqu'il s’agit d’une demande du Gouvernement français et
des droits des porteurs français, il faut constater qu’au moment
où les emprunts ont été émis, à partir de 1895 et jusqu'à 1913,
le franc français était absolument stable, et sa valeur or ne
pouvait pas être mise en doute. Il y avait en France des
billets de banque, et ils étaient de cours légal. Mais, comme
56 ARRÊT N° 14. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

ces billets devaient être remboursés au pair par la Banque
de France, et comme il n'existait pas de différences importantes
entre le cours de l'or et celui de l’argent, la question des paie-
ments en or ou en billets de cours légal n'avait pas d’impor-
tance pratique.

Pendant la guerre mondiale, une nouvelle loi française, du
5 août 19r4, avait dispensé la Banque de France et la Banque
d'Algérie de l'obligation de rembourser leurs billets en espèces.
La France avait bien le droit d'adopter une telle décision, et
personne n’a pensé à s'opposer à ce changement dans la mon-
naie légale, qui devenait ainsi de cours forcé.

Mais cette nouvelle situation monétaire devait être adoptée
avec toutes ses conséquences, et les contrats en vigueur devaient
être interprétés d'accord avec l’article 1895 du Code civil en
vigueur.

C'est précisément pour ces cas que l’article 1895 du Code
avait été écrit. Bonne ou mauvaise, cette règle-là, au point de
vue de la doctrine ou de la théorie, c'était la loi: Dura lex,
sed lex.

Comme l'erreur de droit ne peut pas être invoquée, tous les
porteurs des titres ou des coupons des emprunts serbes devaient
savoir en France, au point de vue légal, que l'obligation qui
résulte d’un prêt d’argent n'est foujours que de la somme
numérique énoncée au contrat, et que, s’il y a eu augmenta-
tion ou diminution d’espéces avant l’époque du paiement, le
débiteur doit rendre la somme numérique prétée, ef ne dott
rendre que cette somme dans les espéces ayant cours au moment
du paiement. .

Ce que nous venons d'écrire, c’est purement et simplement
la transcription littérale de l’article 1895 du Code civil français.

La jurisprudence, s'inspirant de l'intérêt national français
plutôt que du point de vue international, a hésité sur la solu-
tion à donner dans les cas d'obligations contractées à l'étranger
pour être mises en exécution en France, et a fini par établir
à ce sujet une série de distinctions. Mais il ne semble pas que
la doctrine du droit acquis, pour des contrats où le paiement
a été stipulé sous le régime dudit article 1895, ait été mis en
cause ou même discuté par les Parties ou par les arrêts. Per-
sonne ne semble avoir maintenu devant les tribunaux français,
dans les cas invoqués, que son. contrat avait été signé à un
57 ARRÊT N° I4. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

moment où tous devaient ou pouvaient penser que la monnaie
dans laquelle le paiement devrait se faire en France, serait
l'espèce mise légalement en circulation par le Gouvernement
français, et que le débiteur ne devait rendre que cette somme
dans les espèces ayant cours au moment du paiement.

VIII.

La loi française du 25 juin 1928 a décidé que le franc, unité
monétaire française, serait constitué par 65,5 milligrammes d’or
au titre de neuf cents millièmes de fin:

« La présente définition », a-t-elle ajouté, « n’est pas
applicablé aux paiements internationaux qui, antérieure-
ment à la promulgation de la présente loi, ont pu valable-
ment étre stipulés. en francs-or. »

Pourquoi la loi du 25 juin 1928 a-t-elle fait cette déclara-
tion ?

On ne peut pas la concevoir sans accepter que c’est la loi
française qui doit régir les modalités du paiement. Si l’on
suppose que la volonté des Parties, en parlant tout simple-
ment de francs-or, assure le paiement en or, du titre et poids
alors en vigueur, quel que soit le texte de l’article 1895 du
Code civil français, la règle de la loi du 25 juin 1928 que nous
venons de copier devient inutile et incompréhensible.

Alors cette loi nouvelle est bien, au point de vue de l’appli-
cation aux emprunts de la législation française sur les modali-
tés du paiement, un très sérieux argument.

Il semble donc évident que ladite loi a eu le propos de
déroger implicitement à l’article 1895 du Code civil français,
au préjudice des débiteurs qui ont contracté quand cet article
était en vigueur. Mais il y a encore une autre chose aussi
importante. Le compromis relatif aux emprunts serbes a été
signé à Paris le 19 avril 1928, et l’on ne peut pas accepter
qu’une des Parties, deux mois plus tard, ait le droit de
résoudre à sa faveur, par une loi intérieure, la question sou-
mise à la Cour, ou d’invoquer cette loi, qui est son œuvre,
après le compromis, comme argument favorable.
58 ARRÊT N° I4. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

IX.

La question relative à la monnaie d’or et à sa mention
dans les lois, les contrats et les titres qui se réfèrent à ces
emprunts, perd toute son importance dès qu'on se place au
point de vue légal que nous venons de développer. |

Si le paiement est subordonné à la loi du lieu où il se fait,
quant aux espèces dans lesquelles le débiteur doit s'acquitter,
l'État serbe ne peut être obligé de faire les livraisons en or
que dans le cas où la monnaie d’or serait de cours légal à la
date de chaque paiement au lieu où il se fait.

Mais qu'il nous soit permis d'ajouter quelques mots au sujet
de l'expression FRANC-oR, dont on a beaucoup parlé. À notre
avis, comme les titres et les coupons devaient être payés dans
divers pays, et plusieurs d’entre eux, comme la Belgique, la
France, la Suisse, et même la Serbie sous la traduction DINAR,
avaient cette monnaie, on a mentionné le FRANC-OR, sans un
autre mot, pour se référer à la monnaie de ces quatre pays
et de chacun d'eux.

C’est le sens qu'il faut attribuer :

a) à l'alinéa 4 de l’article premier de la loi du 8/20 juillet
1895: « Le remboursement des coupons échus et des obli-
gations sorties aux tirages s'effectuera en or, aux endroits’
désignés à cet effet au choix dés porteurs et en la monnaie
d’or des pays respectifs »;

b\ à l'alinéa 4 de l’article premier du contrat intervenu le
23 aotit/5 septembre 1902: « Les paiements se feront en
francs-or à Belgrade, Paris, Bruxelles et Genève » ;

c) au même alinéa dans les autres contrats ;

d) aux coupons et titres des. emprunts.

Il faut ajouter le fait que, quand il s’agit des places où le
paiement ne doit se faire en la monnaie légale, Berlin, Vienne
et Amsterdam, entre autres, on ne dit jamais que le paiement
se fera en la monnaie du pays au cours du change envers le
franc-or, mais seulement au cours du change sur Paris. C'est
la démonstration la plus complète de l'intention des Parties
quand elles se sont référées au franc-or, car l’on ne peut pas
59 ARRÊT N° 14. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

supposer QU’AU MOMENT DE L'ÉMISSION D'UN EMPRUNT, DES
DIFFÉRENCES ÉVIDENTES AU SUJET DU PAIEMENT DES COUPONS
DANS LES DIVERSES PLACES AIENT ÉTÉ ACCEPTÉES.

Et précisément le fait d’avoir fixé pour le paiement à Berlin,
Vienne, etc., le cours du change sur Paris, suppose qu’on a
exclu le cours du change sur Paris pour les places ott ce
cours n’est pas mentionné. Cela veut dire qu’on ne doit pas
admettre la thèse du franc français pour les paiements à
Bruxelles, Belgrade, etc.

D’autre part, quand l'État lui-même est un des contractants,
comme dans le Traité de Versailles ou dans l’Union postale
universelle, il peut fort bien établir à son usage ces différences
entre le franc-or et la monnaie nationale, différences qui sont
en dehors des pouvoirs des autres États et des particuliers qui
achètent les titres des emprunts.

X.

On pourrait nous objecter que, comme les porteurs ont le
choix de la place dans laquelle ils doivent toucher les coupons
et les titres échus, en profitant de ce droit ils pourraient
aujourd'hui, par exemple, les toucher à Genève, pour la plu-
part des emprunts, ou à Berlin pour un d’eux, et recevoir de
cette façon, pratiquement, les francs-or dont il est question.
C'est vrai; mais c’est bien aussi la démonstration de combien
nous sommes préoccupés du droit et de la justice et non des
résultats matériels. Si, d’accord avec une règle claire et pré-
cise, un résultat quelconque se produit, celui-ci n’a rien à faire
avec la question posée.

XI.

En nous résumant, et d'accord avec ce que nous venons
de dire, les questions posées par le compromis doivent être,
à notre avis, répondues de la façon suivante:

a) Le Gouvernement du Royaume des Serbes, Croates et
Slovènes doit effectuer, d'accord avec la loi locale sur les
modalités du paiement, dans la monnaie ayant cours légal
ou cours forcé qui circule, au moment de ces paiements, dans
60 ARRÊT N° I4. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

chacune des places dont il s’agit, le service des emprunts
4% 1895, 5 % 1902, 4% % 1906 et 5 % 1913.

b) Seuls les porteurs des titres de l'emprunt serbe 4 % 1895,
émis en Angleterre avec la mention spéciale datée à Londres
au mois d'octobre 1897, ont le droit de demander et d’obtenir
le paiement à Londres dans la monnaie y ayant cours.

c) Les porteurs des titres de l'emprunt serbe 4 % 1895
n’ont pas le droit de demander le paiement de ces titres à
Genève.

d) Les porteurs des titres de cet emprunt serbe 4 % 1805,
sous réserve de ce qui a été déclaré pour la tranche anglaise,
ont le droit d’obtenir le paiement du montant nominal de
leurs coupons échus mais impayés, et de ceux à échoir, ainsi
que de leurs titres sortis au tirage mais non remboursés et de
ceux à sortir, à leur choix, sur les places de Paris, Belgrade,
Berlin et Vienne, dans la monnaie ayant cours légal ou cours
forcé en circulation au moment du paiement, à celle de ces
places où il se ferait, d'accord avec la loi locale en vigueur sur
les modalités du paiement au moment où chaque emprunt a
été émis.

e) Les porteurs des titres de l'emprunt serbe 5 % 1902 et de
l'emprunt serbe 44 % 1906 ont le droit d'obtenir le paiement
mentionné au paragraphe d), à leur choix, sur les places de
Paris, Belgrade, Bruxelles et Genève, dans la monnaie ayant
cours légal ou cours forcé en circulation, au moment du paie-
ment, à celle desdites places où il se ferait, ou sur les places
de Berlin, Vienne et Amsterdam, dans les monnaies respectives
de ces diverses villes, au cours du change sur Paris.

f) Les porteurs des titres et des coupons de l'emprunt serbe
3% 1909 ont le même droit que les porteurs des titres des
emprunts 5 % 1902 et 44 % 1906, et de plus, celui d’être
payés à Francfort-sur-le-Mein, Hambourg et Saint-Pétersbourg,
au cours du change à vue sur Paris, d'accord avec l’article
premier du contrat passé le g octobre 1909 entre le Gouver-
nement royal serbe et les banques, et aussi d'accord avec le

texte des coupons.
6x ARRÊT N° X4. — OPINION DISSIDENTE DE M. DE BUSTAMANTE

g) Les porteurs des titres et des coupons de l'emprunt serbe
5% x1913 ont les mêmes droits que les porteurs des titres
des emprunts serbes. 5 % 1902 et 44 % 1906, sauf le droit
d'obtenir leurs paiements à la place d'Amsterdam.

h) Étant donné les motifs de l'arrêt, il est inutile de fixer
comment, pour les paiements ci-dessus, la valeur du franc-or
sera déterminée entre les Parties.

(Signé) A. S. DE BUSTAMANTE.
